 

EXHIBIT 10.1

 

 

SUMMIT MIDSTREAM PARTNERS, LP
2012 LONG-TERM INCENTIVE PLAN

(As Amended and Restated on March 19, 2020)

SECTION 1.Background of the Plan.

The Summit Midstream Partners, LP 2012 Long-Term Incentive Plan (the “Plan”),
originally adopted on August 15, 2012, is hereby amended and restated as
follows, as of March 19, 2020 (the “Effective Date”), by Summit Midstream GP,
LLC, a Delaware limited liability company (the “Company”), the general partner
of Summit Midstream Partners, LP, a Delaware limited partnership (the
“Partnership”).  

SECTION 2.Purpose of the Plan.

The Plan is intended to promote the interests of the Partnership, the Company
and their Affiliates by providing incentive compensation awards denominated in,
or based on, Units to Employees, Consultants and Directors to encourage superior
performance.  The Plan is also intended to enhance the ability of the
Partnership, the Company and their Affiliates to attract and retain the services
of individuals who are essential for the growth and profitability of the
Partnership, the Company and their Affiliates and to encourage them to devote
their best efforts to advancing the business of the Partnership, the Company and
their Affiliates.

SECTION 3.Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.  As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“ASC Topic 718” means Accounting Standards Codification Topic 718, Compensation
– Stock Compensation, or any successor accounting standard.

“Award” means an Option, Restricted Unit, Phantom Unit, DER, Substitute Award,
Unit Appreciation Right, Unit Award or Profits Interest Unit granted under the
Plan.

“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced.

“Board” means the board of directors or board of managers, as the case may be,
of the Company.

 

--------------------------------------------------------------------------------

 

“Cause” means, unless otherwise set forth in an Award Agreement or other written
agreement between the applicable Participant and the Company, Partnership or any
of their Affiliates (as in effect on the date the applicable Award is granted to
such Participant), a finding by the Committee, before or after the Participant’s
termination of Service, of: (i) any material failure by the Participant to
perform the Participant’s duties and responsibilities under any written
agreement between the Participant and the Company, Partnership or any of their
Affiliates; (ii) any act of fraud, embezzlement, theft or misappropriation by
the Participant relating to the Company, the Partnership or any of their
Affiliates; (iii) the Participant’s commission of a felony or a crime involving
moral turpitude; (iv) any gross negligence or intentional misconduct on the part
of the Participant in the conduct of the Participant’s duties and
responsibilities with the Company, the Partnership or any of their Affiliates or
which adversely affects the image, reputation or business of the Company, the
Partnership or their Affiliates; or (v) any material breach by the Participant
of any agreement between the Company, Partnership or any of their Affiliates, on
the one hand, and the Participant on the other. The findings and decision of the
Committee with respect to such matter, including those regarding the acts of the
Participant and the impact thereof, will be final for all purposes.  

“Change in Control” means, and shall be deemed to have occurred upon one or more
of the following events:

(i)

any “person” or “group” within the meaning of Sections 13(d) and 14(d)(2) of the
Exchange Act, other than the Company or an Affiliate of the Company (as
determined immediately prior to such event), shall become the beneficial owner,
by way of merger, acquisition, consolidation, recapitalization, reorganization
or otherwise, of 50% or more of the combined voting power of the equity
interests in the Company or the Partnership;

(ii)

the limited partners of the Partnership approve, in one or a series of
transactions, a plan of complete liquidation of the Partnership;

(iii)

the sale or other disposition by either the Company or the Partnership of all or
substantially all of its assets in one or more transactions to any Person other
than the Company, the Partnership or an Affiliate of the Company or the
Partnership; or

(iv)

a transaction resulting in a Person other than the Company or an Affiliate of
the Company (as determined immediately prior to such event) being the sole
general partner of the Partnership.

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award which provides for the deferral of compensation
and is subject to Section 409A, then, to the extent required to comply with
Section 409A, the transaction or event described in subsection (i), (ii), (iii)
or (iv) above with respect to such Award must also constitute a “change in
control event,” as defined in Treasury Regulation §1.409A-3(i)(5), and as
relates to the holder of such Award, to the extent required to comply with
Section 409A.

“Code” means the Internal Revenue Code of 1986, as amended.

-2-

--------------------------------------------------------------------------------

 

“Committee” means the Board, except that it shall mean such committee of the
Board as is appointed by the Board to administer the Plan, or as necessary to
comply with applicable legal requirements or listing standards.

“Consultant” means an individual who renders consulting services to the Company,
the Partnership or any of their Affiliates.

“DER” means a distribution equivalent right, representing a contingent right to
receive an amount in cash, Units, Restricted Units and/or Phantom Units equal in
value to the distributions made by the Partnership with respect to a Unit during
the period such Award is outstanding.

“Director” means a member of the board of directors or board of managers, as the
case may be, of the Company, the Partnership or any of their Affiliates who is
not an Employee or a Consultant (other than in that individual’s capacity as a
Director).

“Disability” means, unless otherwise set forth in an Award Agreement or other
written agreement between the applicable Participant and the Company,
Partnership or any of their Affiliates (as in effect on the date the applicable
Award is granted to such Participant), as determined by the Committee in its
discretion exercised in good faith, a physical or mental condition of a
Participant that would entitle him or her to payment of disability income
payments under the Company’s, the Partnership’s or one of their Affiliates’
long-term disability insurance policy or plan, as applicable, for employees as
then in effect; or in the event that a Participant is not covered, for whatever
reason, under any such long-term disability insurance policy or plan for
employees of the Company, the Partnership, or one of their Affiliates or the
Company, the Partnership or one of their Affiliates does not maintain such a
long-term disability insurance policy, “Disability” means a total and permanent
disability within the meaning of Section 22(e)(3) of the Code; provided,
however, that if a Disability constitutes a payment event with respect to any
Award which provides for the deferral of compensation and is subject to Section
409A, then, to the extent required to comply with Section 409A, the Participant
must also be considered “disabled” within the meaning of Section 409A(a)(2)(C)
of the Code.  A determination of Disability may be made by a physician selected
or approved by the Committee and, in this respect, Participants shall submit to
an examination by such physician upon request by the Committee.

“Employee” means an employee of the Company, the Partnership or any of their
Affiliates.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, as of any given date, the closing sales price on such
date during normal trading hours (or, if there are no reported sales on such
date, on the last date prior to such date on which there were sales) of the
Units on the New York Stock Exchange or, if not listed on such exchange, on any
other national securities exchange on which the Units are listed or on an
inter-dealer quotation system, in any case, as reported in such source as the
Committee shall select.  If there is no regular public trading market for the
Units, the Fair Market Value of the Units shall be determined by the Committee
in good faith and, to the extent applicable, in compliance with the requirements
of Section 409A.

-3-

--------------------------------------------------------------------------------

 

“Option” means an option to purchase Units granted pursuant to Section 7(a) of
the Plan.

“Other Unit-Based Award” means an award granted pursuant to Section 7(f) of the
Plan.

“Participant” means an Employee, Consultant or Director granted an Award under
the Plan and any authorized transferee of such individual.

“Partnership Agreement” means the Agreement of Limited Partnership of the
Partnership, as it may be amended or amended and restated from time to time.

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.

“Phantom Unit” means a notional interest granted under the Plan that, to the
extent vested, entitles the Participant to receive a Unit or an amount of cash
equal to the Fair Market Value of a Unit, as determined by the Committee in its
discretion.

“Profits Interest Unit” means to the extent authorized by the Partnership
Agreement, an interest in the Partnership that is intended to constitute a
“profits interest” within the meaning of the Code, Treasury Regulations
promulgated thereunder, and any published guidance by the Internal Revenue
Service with respect thereto.

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and is either
not exercisable by or payable to the Participant, as the case may be.

“Restricted Unit” means a Unit granted pursuant to Section 7(b) of the Plan that
is subject to a Restricted Period.

“Securities Act” means the Securities Act of 1933, as amended.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

“Section 409A” means Section 409A of the Code and the Treasury Regulations and
other interpretive guidance issued thereunder, including without limitation any
such regulations or other guidance that are in effect at any given time or that
may be issued thereafter.

“Service” means service as an Employee, Consultant or Director.  The Committee,
in its sole discretion, shall determine the effect of all matters and questions
relating to terminations of Service, including, without limitation, the
questions of whether and when a termination of Service occurred and/or resulted
from a discharge for Cause, and all questions of whether particular changes in
status or leaves of absence constitute a termination of Service. The Committee,
in its sole discretion and subject to the terms of any applicable Award
Agreement, may determine that a termination of Service has not occurred in the
event of (i) a termination where there is simultaneous commencement by the
Participant of a relationship with the Partnership, the Company or any of their
Affiliates as an Employee, Director or Consultant or (ii) a termination which
results in a temporary severance of the service relationship.

-4-

--------------------------------------------------------------------------------

 

“Substitute Award” means an award granted pursuant to Section 7(g) of the Plan.

“Unit” means a Common Unit of the Partnership.

“Unit Appreciation Right” or “UAR” means a contingent right that entitles the
holder to receive the excess of the Fair Market Value of a Unit on the exercise
date of the UAR over the exercise price of the UAR.

“Unit Award” means an award granted pursuant to Section 7(d) of the Plan.

SECTION 4.Administration.

(a)

The Plan shall be administered by the Committee, subject to subsection (b)
below; provided, however, that in the event that the Board is not also serving
as the Committee, the Board, in its sole discretion, may at any time and from
time to time exercise any and all rights and duties of the Committee under the
Plan.  The governance of the Committee shall be subject to the charter, if any,
of the Committee as approved by the Board.  Subject to the terms of the Plan and
applicable law, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, the Committee shall have full power and
authority to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of Units to be
covered by Awards; (iv) determine the terms and conditions of any Award; (v)
determine whether, to what extent, and under what circumstances Awards may be
settled, exercised, canceled, or forfeited or vesting of Awards may be
accelerated; (vi) interpret, construe, and administer the Plan, any Award
Agreement and any related instrument or agreement made under the Plan; (vii)
establish, amend, suspend, or waive such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.  The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or an Award Agreement in such manner and to such
extent as the Committee deems necessary or appropriate.  Unless otherwise
expressly provided in the Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan, any
Award Agreement or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the Company, the Partnership, any of their
Affiliates, any Participant and any beneficiary of any Participant.

(b)

To the extent permitted by applicable law and the rules of any securities
exchange on which the Units are listed, quoted or traded, the Board or Committee
may from time to time delegate to a committee of one or more members of the
Board or one or more officers of the Company the authority to grant or amend
Awards or to take other administrative actions pursuant to Section 4(a);
provided, however, that in no event shall an officer of the Company be delegated
the authority to grant awards to, or amend awards held by, the following
individuals: (i) individuals who are subject to Section 16 of the Exchange Act,
or (ii) officers of the Company (or Directors) to whom authority to grant or
amend Awards has been delegated hereunder; provided, further, that any
delegation of administrative authority shall only be permitted to the extent
that it is permissible under applicable provisions of the Code and applicable
securities laws and the rules of any securities exchange on which the Units are
listed, quoted or traded.  Any delegation hereunder shall be subject to such
restrictions and limitations as the Board or

-5-

--------------------------------------------------------------------------------

 

Committee, as applicable, specifies at the time of such delegation, and the
Board or Committee, as applicable, may at any time rescind the authority so
delegated or appoint a new delegatee.  At all times, the delegatee appointed
under this Section 4(b) shall serve in such capacity at the pleasure of the
Board and the Committee.

SECTION 5.Units.

(a)

Limits on Units Deliverable.  Subject to adjustment as provided in Section 5(c),
the number of Units that may be delivered with respect to Awards under the Plan
is 15,000,000.  If any Award or portion thereof is forfeited, cancelled,
exercised, paid, or otherwise terminates or expires without the actual delivery
of Units pursuant to such Award (for the avoidance of doubt, the grant of
Restricted Units is not a delivery of Units for this purpose unless and until
such Restricted Units vest and any restrictions placed upon them under the Plan
lapse), the Units subject to such Award that are not actually delivered pursuant
to such Award shall again be available for Awards under the Plan.  Units under
an Award that are withheld from issuance in connection with a Participant’s
payment of tax withholding liability shall again be available for Awards under
the Plan.  To the extent permitted by applicable law and securities exchange
rules, Substitute Awards and Units issued in assumption of, or in substitution
for, any outstanding awards of any entity in connection with a merger,
consolidation or acquisition of such entity by the Partnership or any Affiliate
thereof shall not be counted against the Units available for issuance pursuant
to the Plan.  There shall not be any limitation on the number of Awards that may
be paid in cash.

(b)

Sources of Units Deliverable Under Awards.  Any Units delivered pursuant to an
Award shall consist, in whole or in part, of Units acquired in the open market,
from the Partnership, any Affiliate thereof or any other Person, or Units
otherwise issuable by the Partnership, or any combination of the foregoing, as
determined by the Committee in its discretion.

(c)

Anti-dilution Adjustments.  

(i)Equity Restructuring.  With respect to any “equity restructuring” event
(within the meaning of ASC Topic 718) that could result in an additional
compensation expense to the Company or the Partnership pursuant to the
provisions of ASC Topic 718 if adjustments to Awards with respect to such event
were discretionary, the Committee shall equitably adjust the number and type of
Units covered by each outstanding Award and the terms and conditions, including
the exercise price and performance criteria (if any), of such Award to equitably
reflect such event and shall adjust the number and type of Units (or other
securities or property) with respect to which Awards may be granted under the
Plan after such event.  With respect to any other similar event that would not
result in an ASC Topic 718 accounting charge if the adjustment to Awards with
respect to such event were subject to discretionary action, the Committee shall
have complete discretion to adjust Awards and the number and type of Units (or
other securities or property) with respect to which Awards may be granted under
the Plan in such manner as it deems appropriate with respect to such other
event.

(ii)Other Changes in Capitalization.  In the event of any non-cash distribution,
Unit split, combination or exchange of Units, merger, consolidation or
distribution (other than normal cash distributions) of Partnership assets to
unitholders, or any other change

-6-

--------------------------------------------------------------------------------

 

affecting the Units of the Partnership, other than an “equity restructuring,”
the Committee may make equitable adjustments, if any, to reflect such change
with respect to (A) the aggregate number and kind of Units that may be issued
under the Plan; (B) the number and kind of Units (or other securities or
property) subject to outstanding Awards; (C) the terms and conditions of any
outstanding Awards (including, without limitation, any applicable performance
targets or criteria with respect thereto); and (D) the grant or exercise price
per Unit for any outstanding Awards under the Plan.

SECTION 6.Eligibility.

Any Employee, Consultant or Director shall be eligible to be designated a
Participant and receive an Award under the Plan.  

SECTION 7.Awards.

(a)

Options and UARs.  The Committee shall have the authority to determine the
Employees, Consultants and Directors to whom Options and/or UARs may be granted,
the number of Units to be covered by each Option or UAR, the exercise price
therefor, the Restricted Period and other conditions and limitations applicable
to the exercise of the Option or UAR, including the following terms and
conditions and such additional terms and conditions, as the Committee shall
determine, that are not inconsistent with the provisions of the Plan.  Options
which are intended to comply with Treasury Regulation Section
1.409A-1(b)(5)(i)(A) and UARs which are intended to comply with Treasury
Regulation Section 1.409A-1(b)(5)(i)(B) or, in each case, any successor
regulation, may be granted only if the requirements of Treasury Regulation
Section 1.409A-1(b)(5)(iii), or any successor regulation, are satisfied. Options
and UARs that are otherwise exempt from or compliant with Section 409A may be
granted to any eligible Employee, Consultant or Director.

(i)

Exercise Price.  The exercise price per Unit purchasable under an Option or
subject to a UAR shall be determined by the Committee at the time the Option or
UAR is granted but, except with respect to a Substitute Award, may not be less
than the Fair Market Value of a Unit as of the date of grant of the Option or
UAR.

(ii)

Time and Method of Exercise.  The Committee shall determine the exercise terms
and any applicable Restricted Period with respect to an Option or UAR, which may
include, without limitation, provisions for accelerated vesting upon the
achievement of specified performance goals and/or other events, and the method
or methods by which payment of the exercise price with respect to an Option or
UAR may be made or deemed to have been made, which may include, without
limitation, cash, check acceptable to the Company, withholding Units having a
Fair Market Value on the exercise date equal to the relevant exercise price from
the Award, a “cashless” exercise through procedures approved by the Company, or
any combination of the foregoing methods.  

(iii)

Exercise of Options and UARs on Termination of Service.  Each Option and UAR
Award Agreement shall set forth the extent to which the Participant shall have
the right to exercise the Option or UAR following a termination of the
Participant’s Service.  Unless otherwise determined by the Committee, if the
Participant’s Service is

-7-

--------------------------------------------------------------------------------

 

terminated for Cause, the Participant’s right to exercise the Option or UAR
shall terminate as of the start of business on the effective date of the
Participant’s termination.  Unless otherwise determined by the Committee, to the
extent the Option or UAR is not vested and exercisable as of the termination of
Service, the Option or UAR shall terminate when the Participant’s Service
terminates.  

(iv)

Term of Options and UARs.  The term of each Option and UAR shall be stated in
the Award Agreement, provided, that the term shall be no more than ten (10)
years from the date of grant thereof.  

(b)

Restricted Units and Phantom Units.  The Committee shall have the authority to
determine the Employees, Consultants and Directors to whom Restricted Units
and/or Phantom Units may be granted, the number of Restricted Units or Phantom
Units to be granted to each such Participant, the applicable Restricted Period,
the conditions under which the Restricted Units or Phantom Units may become
vested or forfeited and such other terms and conditions, including, without
limitation, restrictions on transferability, as the Committee may establish with
respect to such Awards.     

(i)

Payment of Phantom Units.  The Committee shall specify, or permit the
Participant to elect in accordance with the requirements of Section 409A, the
conditions and dates or events upon which the cash or Units underlying an award
of Phantom Units shall be issued, which dates or events shall not be earlier
than the date on which the Phantom Units vest and become nonforfeitable and
which conditions and dates or events shall be subject to compliance with Section
409A (unless the Phantom Units are exempt therefrom).

(ii)

Vesting of Restricted Units.  Upon or as soon as reasonably practicable
following the vesting of each Restricted Unit, subject to satisfying the tax
withholding obligations of Section 9(b), the Participant shall be entitled to
have the restrictions removed from his or her Unit certificate (or book-entry
account, as applicable) so that the Participant then holds an unrestricted Unit.

(c)

DERs.  The Committee shall have the authority to determine the Employees,
Consultants and/or Directors to whom DERs may be granted, whether such DERs are
tandem or separate Awards, whether the DERs shall be paid directly to the
Participant, be credited to a bookkeeping account (with or without interest in
the discretion of the Committee), any vesting restrictions and payment
provisions applicable to the DERs, and such other provisions or restrictions as
determined by the Committee in its discretion, all of which shall be specified
in the applicable Award Agreements.  Distributions in respect of DERs shall be
credited as of the distribution dates during the period between the date an
Award is granted to a Participant and the date such Award vests, is exercised,
is distributed, is forfeited or expires, as determined by the Committee.  Such
DERs shall be converted to cash, Units, Restricted Units and/or Phantom Units by
such formula and at such time and subject to such limitations as may be
determined by the Committee.  Tandem DERs may be subject to the same or
different vesting restrictions as the tandem Award, or be subject to such other
provisions or restrictions as determined by the Committee in its discretion.
Notwithstanding the foregoing, DERs shall only be paid in a manner that is
either exempt from or in compliance with Section 409A.

-8-

--------------------------------------------------------------------------------

 

(d)

Unit Awards.  Awards of Units may be granted under the Plan (i) to such
Employees, Consultants and/or Directors and in such amounts as the Committee, in
its discretion, may select, and (ii) subject to such other terms and conditions,
including, without limitation, restrictions on transferability, as the Committee
may establish with respect to such Awards.  

(e)

Profits Interest Units.  Any Award consisting of Profits Interest Units may be
granted to an Employee, Consultant or Director for the performance of services
to or for the benefit of the Partnership (i) in the Participant’s capacity as a
partner of the Partnership, (ii) in anticipation of the Participant becoming a
partner of the Partnership, or (iii) as otherwise determined by the
Committee.  At the time of grant, the Committee shall specify the date or dates
on which the Profits Interest Units shall vest and become nonforfeitable, and
may specify such conditions to vesting as it deems appropriate.  Profits
Interest Units shall be subject to such restrictions on transferability and
other restrictions as the Committee may impose.

(f)

Other Unit-Based Awards.  Other Unit-Based Awards may be granted under the Plan
to such Employees, Consultants and/or Directors as the Committee, in its
discretion, may select.  An Other Unit-Based Award shall be an award denominated
or payable in, valued in or otherwise based on or related to Units, in whole or
in part.  The Committee shall determine the terms and conditions of any Other
Unit-Based Award.  Upon vesting, an Other Unit-Based Award may be paid in cash,
Units (including Restricted Units) or any combination thereof as provided in the
Award Agreement.

(g)

Substitute Awards.  Awards may be granted under the Plan in assumption of, or in
substitution for, similar awards held by individuals who are or who become
Employees, Consultants or Directors in connection with a merger, consolidation
or acquisition, by the Partnership or an Affiliate, of another entity or the
securities or assets of another entity. Such Substitute Awards that are Options
or UARs may have exercise prices less than the Fair Market Value of a Unit on
the date of the substitution if such substitution complies with Section 409A and
other applicable laws and securities exchange rules.

(h)

General.

(i)

Award Agreements. Each Award shall be evidenced by an Award Agreement that shall
reflect any vesting conditions and shall also contain such other terms,
conditions and limitations as shall be determined by the Committee in its sole
discretion. Where signature or electronic acceptance of the Award Agreement by
the Participant is required, any such Awards for which the Award Agreement is
not signed or electronically accepted shall be forfeited.

(ii)

Forfeitures.  Except as otherwise provided in the terms of an Award Agreement,
upon termination of a Participant’s Service for any reason during an applicable
Restricted Period, all outstanding, unvested Awards held by such Participant
shall be automatically forfeited by the Participant for no consideration.
Notwithstanding the immediately preceding sentence, the Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to any such
Award; provided, that any such waiver shall be effective only to the extent that
such waiver will not cause any Award intended to satisfy the requirements of
Section 409A to fail to satisfy such requirements

-9-

--------------------------------------------------------------------------------

 

or any Award intended to be exempt from Section 409A to become subject to and
fail to satisfy such requirements.

(iii)

Awards May Be Granted Separately or Together.  Awards may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with, or in
substitution for any other Award granted under the Plan or any award granted
under any other plan of the Company or any Affiliate thereof.  Awards granted in
addition to or in tandem with other Awards or awards granted under any other
plan of the Company or any Affiliate thereof may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.

(iv)

Limits on Transfer of Awards.

 

(A)

Except as provided in paragraph (C) below, each Option and UAR shall be
exercisable only by the Participant (or the Participant’s legal representative
in the case of the Participant’s Disability or incapacitation) during the
Participant’s lifetime, or by the person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution.

 

(B)

Except as provided in paragraph (C) below, no Award and no right under any such
Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant other than by will or the laws of
descent and distribution and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company, the Partnership or any Affiliate thereof.

 

(C)

The Committee may provide in an Award Agreement or, in its discretion, that an
Award may, on such terms and conditions as the Committee may from time to time
establish, be transferred by a Participant without consideration to any “family
member” of the Participant, as defined in the instructions to use of the Form
S-8 Registration Statement under the Securities Act, as applicable, or any other
transferee specifically approved by the Committee after taking into account any
state, federal, local or foreign tax and securities laws applicable to
transferable Awards.  In addition, vested Units may be transferred to the extent
permitted by the Partnership Agreement and not otherwise prohibited by the Award
Agreement or any other agreement or policy restricting the transfer of such
Units.

(v)

Term of Awards.  Subject to Section 7(a)(iv) above, the term of each Award, if
any, shall be for such period as may be determined by the Committee.

(vi)

Unit Certificates.  Unless otherwise determined by the Committee or required by
any applicable law, rule or regulation, neither the Company nor the Partnership
shall deliver to any Participant certificates evidencing Units issued in
connection with any Award and instead such Units shall be recorded in the books
of the Partnership (or, as applicable, its transfer agent or equity plan
administrator).  All certificates for Units or other securities of the
Partnership delivered under the Plan and all Units issued pursuant to book entry
procedures pursuant to any Award or the exercise

-10-

--------------------------------------------------------------------------------

 

thereof shall be subject to such stop-transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations,
and/or other requirements of the SEC, any securities exchange upon which such
Units or other securities are then listed, and any applicable federal or state
laws, and the Committee may cause a legend or legends to be inscribed on any
such certificates or book entry to make appropriate reference to such
restrictions.

(vii)

Consideration for Grants.  To the extent permitted by applicable law, Awards may
be granted for such consideration, including services, as the Committee shall
determine.

(viii)

Delivery of Units or other Securities and Payment by Participant of
Consideration.  Notwithstanding anything in the Plan or any Award Agreement to
the contrary, subject to compliance with Section 409A, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing Units pursuant to the exercise or vesting of any Award, unless and
until the Board or the Committee has determined, with advice of counsel, that
the issuance of such Units is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any securities exchange on which the Units are listed or traded, and the Units
are covered by an effective registration statement or applicable exemption from
registration.  In addition to the terms and conditions provided herein, the
Board or the Committee may require that a Participant make such reasonable
covenants, agreements, and representations as the Board or the Committee, in its
discretion, deems advisable in order to comply with any such laws, regulations,
or requirements.  Without limiting the generality of the foregoing, the delivery
of Units pursuant to the exercise or vesting of an Award may be deferred for any
period during which, in the good faith determination of the Committee, the
Company is not reasonably able to obtain or deliver Units pursuant to such Award
without violating applicable law or the applicable rules or regulations of any
governmental agency or authority or securities exchange.  No Units or other
securities shall be delivered pursuant to any Award until payment in full of any
amount required to be paid pursuant to the Plan or the applicable Award
Agreement (including, without limitation, any exercise price or tax withholding)
is received by the Company.

SECTION 8.

Amendment and Termination; Certain Transactions.

Except to the extent prohibited by applicable law:

(a)

Amendments to the Plan.  Except as required by applicable law or the rules of
the principal securities exchange, if any, on which the Units are traded and
subject to Section 8(b) below, the Board or the Committee may amend, alter,
suspend, discontinue, or terminate the Plan in any manner, at any time, for any
reason, or for no reason, without the consent of any partner, Participant, other
holder or beneficiary of an Award, or any other Person.  The Board shall obtain
securityholder approval of any Plan amendment to the extent necessary to comply
with applicable law or securities exchange listing standards or rules.

(b)

Amendments to Awards.  Subject to Section 8(a) above, the Committee may waive
any conditions or rights under, amend any terms of, or alter any Award or Award
Agreement theretofore granted, provided that no change, other than pursuant to
Section 8(c)

-11-

--------------------------------------------------------------------------------

 

below, in any Award shall materially reduce the rights or benefits of a
Participant with respect to an Award without the consent of such Participant.

(c)

Actions Upon the Occurrence of Certain Events.  Upon the occurrence of a Change
in Control, any transaction or event described in Section 5(c) above, any change
in applicable laws or regulations affecting the Plan or Awards hereunder, or any
change in accounting principles affecting the financial statements of the
Company or the Partnership, the Committee, in its sole discretion, without the
consent of any Participant or holder of an Award, and on such terms and
conditions as it deems appropriate, which need not be uniform with respect to
all Participants or all Awards, may take any one or more of the following
actions:

(i)

provide for either (A) the termination of any Award in exchange for a payment in
an amount, if any, equal to the amount that would have been attained upon the
exercise of such Award or realization of the Participant’s rights under such
Award (and, for the avoidance of doubt, if as of the date of the occurrence of
such transaction or event, the Committee determines in good faith that no amount
would have been payable upon the exercise of such Award or realization of the
Participant’s rights, then such Award may be terminated by the Company without
payment) or (B) the replacement of such Award with other rights or property
selected by the Committee in its sole discretion having an aggregate value not
exceeding the amount that could have been attained upon the exercise of such
Award or realization of the Participant’s rights had such Award been currently
exercisable or payable or fully vested;

(ii)

provide that such Award be assumed by the successor or survivor entity, or a
parent or subsidiary thereof, or be exchanged for similar options, rights or
awards covering the equity of the successor or survivor, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
equity interests and prices;

(iii)

make adjustments in the number and type of Units (or other securities or
property) subject to outstanding Awards, the number and kind of outstanding
Awards, the terms and conditions of (including the exercise price), and/or the
vesting  and performance criteria included in, outstanding Awards;

(iv)

provide that such Award shall vest or become exercisable or payable,
notwithstanding anything to the contrary in the Plan or the applicable Award
Agreement; and

(v)

provide that the Award cannot be exercised or become payable after such event
and shall terminate upon such event.

Notwithstanding the foregoing, (i) with respect to an above event that
constitutes an “equity restructuring” that would be subject to a compensation
expense pursuant ASC Topic 718, the provisions in Section 5(c) above shall
control to the extent they are in conflict with the discretionary provisions of
this Section 8, provided, however, that nothing in this Section 8(c) or
Section 5(c) above shall be construed as providing any Participant or any
beneficiary of an Award any rights with respect to the “time value,” “economic
opportunity” or “intrinsic value” of an Award or limiting in any manner the
Committee’s actions that may be taken with respect to an Award as set forth in
this Section 8 or in Section 5(c) above; and (ii) no action shall be taken

-12-

--------------------------------------------------------------------------------

 

under this Section 8 which shall cause an Award to result in taxation under
Section 409A, to the extent applicable to such Award.

SECTION 9.General Provisions.

(a)

No Rights to Award.  No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants, including the treatment upon termination of Service or pursuant to
Section 8(c).  The terms and conditions of Awards need not be the same with
respect to each recipient.

(b)

Tax Withholding.  Unless other arrangements have been made that are acceptable
to the Company, the Company or any Affiliate thereof is authorized to deduct or
withhold, or cause to be deducted or withheld, from any Award, from any payment
due or transfer made under any Award, or from any compensation or other amount
owing to a Participant the amount (in cash or Units, including Units that would
otherwise be issued pursuant to such Award or other property) of any applicable
taxes payable in respect of an Award, including its grant, its exercise, the
lapse of restrictions thereon, or any payment or transfer thereunder or under
the Plan, and to take such other action as may be necessary in the opinion of
the Company to satisfy its withholding obligations for the payment of such
taxes.  In the event that Units that would otherwise be issued pursuant to an
Award are used to satisfy such withholding obligations, the number of Units
which may be so withheld or surrendered shall be limited to the number of Units
which have a Fair Market Value on the date of withholding equal to the aggregate
amount of such liabilities based on the minimum statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes that are
applicable to such supplemental taxable income.

(c)

No Right to Employment or Services.  The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company, the Partnership or any of their Affiliates, or to continue to serve as
a Consultant or a Director, as applicable.  Furthermore, the Company, the
Partnership and/or an Affiliate thereof may at any time dismiss a Participant
from employment or consulting free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan, any Award Agreement or
other written agreement between any such entity and the Participant.

(d)

No Rights as Unitholder.  Except as otherwise provided herein, a Participant
shall have none of the rights of a unitholder with respect to Units covered by
any Award unless and until the Participant becomes the record owner of such
Units.

(e)

Section 409A.  To the extent that the Committee determines that any Award
granted under the Plan is subject to Section 409A, the Award Agreement
evidencing such Award shall be drafted with the intention to include the terms
and conditions required by Section 409A.  To the extent applicable, the Plan and
Award Agreements shall be construed and interpreted in accordance with Section
409A.  Notwithstanding any provision of the Plan to the contrary, in the event
the Committee determines, at any time, that any Award may be subject to Section
409A, the Committee may adopt such amendments to the Plan and the applicable
Award Agreement, adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), and/or take any other actions
that the Committee determines are necessary or appropriate to preserve the
intended tax treatment of the Award, including without limitation,

-13-

--------------------------------------------------------------------------------

 

actions intended to (i) exempt the Award from Section 409A, or (ii) comply with
the requirements of Section 409A; provided, however, that nothing herein shall
create any obligation on the part of the Committee, the Partnership, the Company
or any of their Affiliates to adopt any such amendment, policy or procedure or
take any such other action, nor shall the Committee, the Partnership, the
Company or any of their Affiliates have any liability for failing to do so.  If
any termination of Service constitutes a vesting or payment event with respect
to any Award which provides for the deferral of compensation and is subject to
Section 409A, such termination of Service must also constitute a “separation
from service” within the meaning of Section 409A.  Notwithstanding any provision
in the Plan to the contrary, the time of payment with respect to any Award that
is subject to Section 409A shall not be accelerated, except as permitted under
Treasury Regulation Section 1.409A-3(j)(4).  Notwithstanding any provision of
this Plan to the contrary, if a Participant is a “specified employee” within the
meaning of Section 409A as of the date of such Participant’s termination of
Service and the Company determines that immediate payment of any amounts or
benefits under this Plan would cause a violation of Section 409A, then any
amounts or benefits which are payable under this Plan upon the Participant’s
“separation from service” within the meaning of Section 409A that: (A) are
subject to the provisions of Section 409A; (B) are not otherwise exempt under
Section 409A; and (C) would otherwise be payable during the first six-month
period following such separation from service, shall be paid, without interest,
on the first business day following the earlier of: (1) the date that is six
months and one day following the date of termination; or (2) the date of the
Participant’s death. Each payment or amount due to a Participant under this Plan
shall be considered a separate payment, and a Participant’s entitlement to a
series of payments under this Plan is to be treated as an entitlement to a
series of separate payments.

(f)

Lock-Up Agreement.  Each Participant shall agree, if so requested by the Company
or the Partnership and any underwriter in connection with any public offering of
securities of the Partnership or any Affiliate, not to directly or indirectly
offer, sell, contract to sell, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant for the sale
of or otherwise dispose of or transfer any Units held by it for such period, not
to exceed one hundred eighty (180) days following the effective date of the
relevant registration statement filed under the Securities Act in connection
with such public offering, as such underwriter shall specify reasonably and in
good faith.  The Company or the Partnership may impose stop-transfer
instructions with respect to securities subject to the foregoing restrictions
until the end of such 180-day period.  

(g)

Compliance with Laws.  The Plan, the granting and vesting of Awards under the
Plan and the issuance and delivery of Units and the payment of money under the
Plan or under Awards granted or awarded hereunder are subject to compliance with
all applicable federal, state, local and foreign laws, rules and regulations
(including but not limited to state, federal and foreign securities law and
margin requirements), the rules of any securities exchange or automated
quotation system on which the Units are listed, quoted or traded, and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company or the Partnership, be necessary or advisable
in connection therewith.  Any securities delivered under the Plan shall be
subject to such restrictions, and the Person acquiring such securities shall, if
requested by the Company or the Partnership, provide such assurances and
representations to the Company or the Partnership as the Company or the
Partnership may deem necessary or desirable to assure compliance with all
applicable legal requirements.  To the

-14-

--------------------------------------------------------------------------------

 

extent permitted by applicable law, the Plan and Awards granted or awarded
hereunder shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.  In the event an Award is granted to or held by a
Participant who is employed or providing services outside the United States, the
Committee may, in its sole discretion, modify the provisions of the Plan or of
such Award as they pertain to such Participant to comply with applicable foreign
law or to recognize differences in local law, currency or tax policy.  The
Committee may also impose conditions on the grant, issuance, exercise, vesting,
settlement or retention of Awards in order to comply with such foreign law
and/or to minimize the Company’s or the Partnership’s obligations with respect
to tax equalization for Participants employed outside their home country.

(h)

Governing Law.  The validity, construction, and effect of the Plan and any rules
and regulations relating to the Plan shall be determined in accordance with the
laws of the State of Delaware without regard to its conflicts of laws
principles.

(i)

Severability.  If any provision of the Plan or any Award is or becomes, or is
deemed to be, invalid, illegal, or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable law or, if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

(j)

Other Laws.  The Committee may refuse to issue or transfer any Units or other
consideration under an Award if, in its sole discretion, it determines that the
issuance or transfer of such Units or such other consideration might violate any
applicable law or regulation, the rules of the principal securities exchange on
which the Units are then traded, or entitle the Partnership or an Affiliate to
recover the same under Section 16(b) of the Exchange Act, and any payment
tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.

(k)

No Trust or Fund Created.  Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company, the Partnership or any of their Affiliates, on
the one hand, and a Participant or any other Person, on the other hand.  To the
extent that any Person acquires a right to receive payments pursuant to an
Award, such right shall be no greater than the right of any general unsecured
creditor of the Partnership or any participating Affiliate of the Partnership.

(l)

No Fractional Units.  No fractional Units shall be issued or delivered pursuant
to the Plan or any Award, and the Committee shall determine whether cash, other
securities, or other property shall be paid or transferred in lieu of any
fractional Units or whether such fractional Units or any rights thereto shall be
canceled, terminated, or otherwise eliminated.

(m)

Headings.  Headings are given to the Sections and subsections of the Plan solely
as a convenience to facilitate reference.  Such headings shall not be deemed in
any way material or relevant to the construction or interpretation of the Plan
or any provision hereof.

-15-

--------------------------------------------------------------------------------

 

(n)

No Guarantee of Tax Consequences.  None of the Board, the Committee, the Company
or the Partnership provides or has provided any tax advice to any Participant or
any other Person or makes or has made any assurance, commitment or guarantee
that any federal, state, local or other tax treatment will (or will not) apply
or be available to any Participant or other Person and assumes no liability with
respect to any tax or associated liabilities to which any Participant or other
Person may be subject.

(o)

Clawback.  To the extent required by applicable law or any applicable securities
exchange listing standards, or as otherwise determined by the Committee, Awards
and amounts paid or payable pursuant to or with respect to Awards shall be
subject to the provisions of any clawback policy implemented by the Company or
the Partnership or any of their Affiliates, which clawback policy may provide
for forfeiture, repurchase and/or recoupment of Awards and amounts paid or
payable pursuant to or with respect to Awards.  Notwithstanding any provision of
this Plan or any Award Agreement to the contrary, the Company and the
Partnership and their Affiliates reserve the right, without the consent of any
Participant, to adopt any such clawback policies and procedures, including such
policies and procedures applicable to this Plan or any Award Agreement with
retroactive effect.  

(p)

Limitation of Liability. No member of the Board or the Committee or Employee to
whom the Board or the Committee has delegated authority in accordance with the
provisions of Section 4 of this Plan shall be liable for anything done or
omitted to be done by him or her by any member of the Board or the Committee or
by any employee in connection with the performance of any duties under this
Plan, except for his or her own willful misconduct or as expressly provided by
statute.

(q)

Facility Payment.  Any amounts payable hereunder to any Person under legal
disability or who, in the judgment of the Committee, is unable to manage
properly his or her financial affairs, may be paid to the legal representative
of such Person, or may be applied for the benefit of such Person in any manner
that the Committee may select, and the Partnership, the Company and all of their
Affiliates shall be relieved of any further liability for payment of such
amounts.

SECTION 10.

Term of the Plan.

The Plan, as amended and restated herein, shall be effective as of the Effective
Date and shall continue until the earliest of (i) the date terminated by the
Board, or (ii) the tenth (10th) anniversary of the Effective Date, it being
understood that the Plan, as amended and restated herein, shall be submitted for
approval by a majority of the outstanding Units of the Partnership entitled to
vote.  The Plan, as amended and restated herein, shall be null and void and of
no effect if such unitholder approval is not attained within twelve (12) months
after the date on which the amended and restated Plan is adopted by the
Board.  In the event such unitholder approval is not attained, the terms and
provisions of the Plan that were in effect prior to the amendment and
restatement set forth herein (referred to in this Section 10 as the “predecessor
plan”) shall constitute the Plan.  For the avoidance of doubt, the predecessor
plan shall continue to apply to Awards granted prior to such time that the
unitholder approval (described in this Section 10) becomes effective.  In
addition, the terms and provisions of the Plan, as amended and restated herein,
shall apply to Awards granted after such time that the unitholder approval
(described in

-16-

--------------------------------------------------------------------------------

 

this Section 10) becomes effective.  Upon termination of the Plan, the
applicable terms and provisions of the Plan shall, notwithstanding such
termination, continue to apply to Awards granted prior to such termination.  

 

 

-17-